DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.

Election/Restrictions
Claim 19 is allowable. Claim 20, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/2/2020, is hereby withdrawn and claim 20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-15, 19-20, 26, and 32-33 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 was amended to state “determining whether there is a displacement of a target location in the patient anatomy between the first registered fiducial frame and the first re-registered fiducial frame based on the comparing; and correcting the of insertion trajectory from the medical device to the patient anatomy, wherein correcting the insertion trajectory includes moving at least part of the medical device to compensate for the displacement of the target location in the patient anatomy”. This, in combination with the other limitations, is not reasonably suggested by the prior art. Tokuda does not teach re-registering the data. While Kruecker generally teaches re-registering data, Kruecker does not teach correcting the trajectory of the medical device. Sela teaches correcting the alignment of a virtual template and the actual device location between different image systems. Sela does not reasonably suggest correcting the insertion trajectory includes moving at least part of the medical device to compensate for the displacement of the target location in the patient anatomy. Therefore, claim 1 is allowable over the prior art. Independent claims 14 and 15 recite similar limitations to independent claim 1, and are allowable for substantially the same reasons.
Dependent claims 2-13, 19-20, 26-26, 32-33 necessarily contain all the limitations of the allowable independent claims and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Primary Examiner, Art Unit 3793